Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00065-CR

                                    Kendrick RANDLE,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the County Court at Law No. 2, Guadalupe County, Texas
                              Trial Court No. CCL-13-0703
                       Honorable Brenda Chapman, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 8, 2015.


                                              _____________________________
                                              Karen Angelini, Justice